Exhibit 10.12

 

Execution Version

 

SECOND AMENDMENT TO NOMINATION AND DIRECTOR VOTING AGREEMENT

THIS SECOND AMENDMENT TO NOMINATION AND DIRECTOR VOTING AGREEMENT (this
“Amendment”) is entered into on June 27, 2019 (the “Execution Date”), by and
among StoneMor GP LLC, a Delaware limited liability company and the general
partner of the Partnership (“GP”), Axar Capital Management, LP, a Delaware
limited partnership (“Axar”), Axar GP LLC, a Delaware limited liability company
(“Axar GP”), Axar Master Fund, Ltd., a Cayman Islands exempted limited
partnership (together with Axar and Axar GP, the “Axar Entities”), StoneMor GP
Holdings, LLC, a Delaware limited liability company (“GP Holdings”), and Robert
B. Hellman, Jr., as trustee under the Voting and Investment Trust Agreement for
the benefit of American Cemeteries Infrastructure Investors LLC (“ACII,” and,
together with GP Holdings, the “ACII Entities” and, collectively with the Axar
Entities, the “Principal Stockholders”). The Principal Stockholders and GP are
referred to herein as the “Parties” and each as a “Party.”

RECITALS

1.

The Parties entered into that certain Nomination and Director Voting Agreement
on September 27, 2018, as amended by that certain First Amendment to Nomination
and Director Voting Agreement dated as of February 4, 2019 (collectively, the
“Agreement”).

2.

Pursuant to Section 5(e)(ii) of the Agreement, the Agreement may be amended in
writing by the Parties.

3.

The Parties desire to make certain amendments to the Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

Article I
AMENDMENTS

1.1Board Designation Rights. Section 1 of the Agreement is hereby amended and
restated in its entirety as follows:

“Section 1.Board Designation Rights.

 

(a)

Subject to the other provisions of this Section 1, commencing as of the
Effective Time and ending on the Final Designated Director Termination Date (as
defined below), the Axar Entities shall have the option and right (but not the
obligation) to designate up to three (3) nominees to be nominated by the Company
at each annual (or special) meeting of stockholders of the Company to serve as
Directors on the Board (each, an “Axar Designated Director”, and collectively,
the “Axar Designated Directors”) in accordance with this Section 1, two of whom
shall be “independent” under the standards set forth in

DOC ID – 32124043.8

--------------------------------------------------------------------------------

 

Section 303A.02(b) of the New York Stock Exchange Listed Company Manual for so
long as the Company is not a “controlled company” for purposes of the New York
Stock Exchange.  Each Axar Designated Director shall in the reasonable
determination of the Board or Nominating and Governance Committee of the Board
(the “Nominating and Governance Committee”) (i) be suitable to serve on the
Board in accordance with the customary standards of suitability for directors of
NYSE listed companies, (ii) not be prohibited from serving as a Director
pursuant to any rule or regulation of the U.S. Securities and Exchange
Commission or any National Securities Exchange on which the  Common Stock is
listed or admitted to trading, and (iii) not be an employee, manager or director
of any Competitor (as defined below).  As a condition precedent to service on
the Board, each Axar Designated Director shall deliver to the Board his or her
written resignation from the Board (in the form attached hereto as Annex A) that
the Board or the Nominating and Governance Committee may, in the Board’s or such
committee’s sole discretion, accept and make effective solely and to the extent
provided in accordance with subsection (d) below.  For purposes of this
Agreement, the term “Competitor” shall mean any person or entity that is an
operating company (it being agreed that “Competitor” shall not include any
company the primary business purpose of which is to provide financing directly
or indirectly to unaffiliated entities) which engages in the death care
business.

 

(b)

Subject to the other provisions of this Section 1, commencing as of the
Effective Time and ending on the Final Designated Director Termination Date (as
defined below), the ACII Entities shall have the option and right (but not the
obligation) to designate one (1) nominee to be nominated by the Company at each
annual (or special) meeting of stockholders of the Company to serve as a
Director on the Board (the “ACII Designated Director”, and collectively with the
Axar Designated Directors, the “Designated Directors”) in accordance with this
Section 1.  The ACII Designated Director shall in the reasonable determination
of the Board or Nominating and Governance Committee (i) be suitable to serve on
the Board in accordance with the customary standards of suitability for
directors of NYSE listed companies, (ii) not be prohibited from serving as a
Director pursuant to any rule or regulation of the U.S. Securities and Exchange
Commission or any National Securities Exchange on which the  Common Stock is
listed or admitted to trading, and (iii) not be an employee, manager or director
of any Competitor.  As a condition precedent to service on the Board, the ACII
Designated Director shall deliver to the Board his or her written resignation
from the Board (in the form attached hereto as Annex A) that the Board or the
Nominating and Governance Committee may, in the Board’s or such committee’s sole
discretion, accept and make effective solely and to the extent provided in
accordance with subsection (d) below.

 

(c)

The GP and Company (as applicable) and the Board shall take all actions
necessary or advisable to effect the provisions of Sections 1(a) and 1(b)
(subject to Section 1(d)), including, effective as of the Conversion Effective
Time, validly appointing the three (3) Directors designated by Axar in writing
to the Board and one (1) Director designated by ACII in writing to the Board, in
each case, no later than ninety (90) days after the date hereof (the “Initial
Directors”).  Of the Initial Directors, the Axar Designated Directors shall
serve initial terms that expire no earlier than the annual meeting of the
stockholders of the Company (the “Stockholders”) to be held in 2020, 2021 and
2022, respectively (with

2

 

--------------------------------------------------------------------------------

 

Axar notifying the Board which Axar Designated Director’s term shall expire in
2020, 2021 and 2022), and the ACII Designated Director shall serve an initial
term that expires no earlier than the annual meeting of the Stockholders to be
held in 2020.

 

(i)Each of the ACII Entities, on the one hand, and the Axar Entities, on the
other hand, agree (A) upon GP’s or the Company’s (as applicable) request to, and
to cause each Designated Director designated by them to, timely provide GP or
the Company (as applicable) with accurate and complete information relating to
such Designated Director as may be required to be disclosed by the Company under
the Exchange Act and (B) to cause each Designated Director designated by it or
them, as applicable, to comply with the Section 16 filing obligations under the
Exchange Act.  At each applicable election of Directors, the Board shall
nominate each Designated Director, which designee must meet the standards set
forth in subsection (a) above, as part of the slate of Directors nominated by
the Board for election by the Stockholders and shall recommend that the
Stockholders vote for the each of the Designated Directors.  Additionally, in
the event of the resignation, death, or removal (for cause or otherwise) of any
Designated Director, the Party who designated such Director under this Agreement
shall have the right for the ensuing sixty (60) days, subject to the other
provisions of this Section 1, to designate in writing furnished to the
Nominating and Governance Committee the person to be appointed by the Board as
the Designated Director to fill the resulting vacancy (subject to such designee
meeting the standards set forth in subsection (a) above).  

 

(ii)Any action by the ACII Entities or the Axar Entities to designate a
Designated Director shall be evidenced in writing furnished to the Nominating
and Governance Committee not later than January 31 of the year in which the
annual meeting of the Stockholders for the election of such Designated Director
is to be held (or in the case of a special meeting within a reasonable time in
advance of such meeting in order to allow the Board and the Nominating and
Governance Committee to determine compliance with the qualifications required in
Section 1 and otherwise to comply with its proxy solicitation and disclosure
obligations in connection with such meeting) and shall be executed by the ACII
Entities or the Axar Entities, as applicable.

 

(iii)In the event that the ACII Entities or the Axar Entities fail to designate
a Designated Director meeting the qualifications specified in Section 1 in
accordance with the time periods set forth in this Section 1(c) (including upon
the resignation, death or removal of a Designated Director), the Board, upon
recommendation from the Nominating and Governance Committee, shall have the
right to retain the resulting vacancies on the Board, reduce the size of the
Board to the extent of the resulting vacancies or designate an individual or
individuals recommended by the Nominating and Governance Committee to fill such
vacancies, in each case until the next meeting of the Stockholders for the
election of Directors of that class, at which time the ACII Entities or the Axar
Entities, as applicable, will again be entitled to designate Designated
Directors to the extent permitted in this Section 1.

 

(d)

Ownership Thresholds.

 

3

 

--------------------------------------------------------------------------------

 

(i) Subject to the remaining terms of this Section 1(d), from and after the
Effective Time and so long as the ACII Entities and their respective Affiliates
(the “ACII Group”), collectively, continue to beneficially own at least 4.00% of
the then issued and outstanding Common Stock of the Company (“Outstanding Common
Stock”), the ACII Entities shall be entitled to designate one (1) ACII
Designated Director pursuant to this Section 1.  As of the first date that the
ACII Group, collectively, beneficially owns less than 4.00% of the Outstanding
Common Stock, the right of the ACII Entities to designate any ACII Designated
Directors pursuant to this Section 1 shall immediately terminate.

 

(ii)Subject to the remaining terms of this Section 1(d), from and after the
Effective Time and until the later of (x) the refinancing or repayment of the
Notes under the New Indenture (the “Refinancing”) and (y) the Axar Entities and
their respective Affiliates (the “Axar Group”), collectively, no longer
beneficially own at least 15.00% of the Outstanding Common Stock, the Axar
Entities shall be entitled to designate up to three (3) Axar Designated
Directors pursuant to this Section 1, provided, however that if, prior to the
Refinancing, the number of Directors on the Board is increased, the number of
Axar Designated Directors shall be increased to be at least three-sevenths (3/7)
of the total number of Directors on the Board.  Solely after the Refinancing, as
of the first date that the Axar Group, collectively, beneficially owns less than
15.00% Outstanding Common Stock, but at least 10.00% of the Outstanding Common
Stock, the Axar Entities shall only be entitled to designate up to two (2) Axar
Designated Directors.  Solely after the Refinancing, as of the first date that
the Axar Group, collectively, beneficially owns less than 10.00% of the
Outstanding Common Stock, but at least 5.00% of the Outstanding Common Stock,
the Axar Entities shall only be entitled to designate one (1) Axar Designated
Director.  Solely after the Refinancing, as of the first date that the Axar
Group, collectively, beneficially owns less than 5.00% of the Outstanding Common
Stock, the right of the Axar Entities to designate any Axar Designated Directors
pursuant to this Section 1 shall immediately terminate.

 

(iii)If, solely after the Refinancing, the Axar Group’s beneficial ownership is
less than 15.00% of the Outstanding Common Stock but greater than 10.00% (the
“First Designated Director Termination Date”), the Axar Entities shall specify
(by written notice to the Company not later than January 31 of the year in which
the next annual meeting of the Stockholders for the election of any Axar
Designated Director is to be held or, in the case of a special meeting, within a
reasonable time in advance of such meeting) which Axar Designated Director
position will not be nominated by the Axar Entities at the applicable annual (or
special) meeting.

 

(iv)If, solely after the Refinancing, the Axar Group’s beneficial ownership is
less than 10.00% of the Outstanding Common Stock but greater than 5.00% (the
“Second Designated Director Termination Date”), the Axar Entities shall specify
(by written notice to the Company not later than January 31 of the year in which
the next annual meeting of the Stockholders for the election of any Axar
Designated Director is to be held or, in the case of a special meeting, within a
reasonable time in advance of such meeting) which Axar Designated Director
position will not be nominated by the Axar Entities, as applicable at the
applicable annual (or special) meeting.

4

 

--------------------------------------------------------------------------------

 

 

(v)The date on which the ACII Group’s or the Axar Group’s (and, with respect to
the Axar Group, solely after the Refinancing), as applicable, beneficial
ownership is less than 5.00% of the Outstanding Common Stock shall be the “Final
Designated Director Termination Date”.

 

“New Indenture” means the Indenture, dated as of June 27, 2019, by and among the
Partnership and certain subsidiaries of the Partnership as Issuers and the
Subsidiary Guarantors party thereto from time to time and Wilmington Trust,
National Association, as Trustee and as Collateral Agent, as amended, amended
and restated, or supplemented from time to time.

 

“Notes” means the Senior Secured PIK Toggle Notes due 2024 under the New
Indenture.

 

(vi)  At any time on or after the First Designated Director Termination Date,
the Second Designated Director Termination Date or the Final Designated Director
Termination Date, the Board shall be entitled to accept and make effective the
resignations of any Designated Directors in excess of the number of Designated
Directors that the ACII Entities or the Axar Entities, as applicable, are
entitled to designate pursuant to this Section 1(d); provided, however, that
after the First Designated Director Termination Date and Second Designated
Director Termination Date, as applicable, the Axar Entities shall be entitled to
specify which of its Designated Directors’ resignations shall be so accepted and
made effective if the number of required resignations hereunder is less than the
number of then serving Designated Directors designated by the Axar Entities
pursuant to this Section 1(d).  

 

(vii)In addition to the obligation in Section 1(a) of each Designated Director
to deliver the written resignation described therein, after the First Designated
Director Termination Date, the Second Designated Director Termination Date or
the Final Designated Director Termination Date, as applicable, each of the ACII
Group, on the one hand, or the Axar Group, on the other hand, agree, promptly
upon (and in any event within two (2) Business Days following) receipt of a
written request from the Company, to cause the Designated Directors then serving
as members of the Board in excess of the number of Designated Directors that it
or they are entitled to designate pursuant to this Section 1(d), as applicable,
to resign from the Board effective immediately.

 

(viii)The phrase “beneficial ownership” and words of similar import when used in
this Agreement shall have the meaning (or the correlative meaning, as
applicable) set forth in Rule 13d-3 and Rule 13d-5(b)(1) under the Securities
Exchange Act of 1934, as amended, and the regulations promulgated thereunder.

 

(e)

At all times while a Designated Director is serving as a member of the Board,
and following any such Designated Director’s death, resignation, removal or
other cessation as a Director in such former Designated Director’s capacity as a
former Director, such Designated Director shall be entitled to all rights to
indemnification and exculpation, in each case, as

5

 

--------------------------------------------------------------------------------

 

are then made available to any other member of the Board.  While serving as a
Designated Director, such Designated Director shall be entitled to compensation
commensurate with that of similarly situated (i.e., independent, employee or
non-employee affiliate) members of the Board and reimbursement for reasonable
expenses consistent with the Company’s policies applicable to other similarly
situated Directors.

 

(f)

The option and right to appoint Designated Directors to be granted to each of
the ACII Entities and the Axar Entities by the Company following the
Reorganization under this Section 1 may not be transferred or assigned, in whole
or in part, by the ACII Entities or the Axar Entities directly or indirectly
(including by way of direct or indirect transfers of equity interests in such
Persons) without the prior written consent the Company, and the execution by
such transferee of a joinder agreement in the form of Annex B hereto (a
“Joinder”) (provided that such rights may be transferred or assigned to an
Affiliate of the ACII Entities or the Axar Entities without the consent of the
Company, as applicable, in the case of direct or indirect transfers of equity
interests in such Person among or to an Affiliate so long as (i) such transferee
executes a Joinder and (ii) such transfers collectively would not result in
equity interests in such Person representing a majority of the economic or
voting interests in such Person being owned or controlled by a Person or Persons
that do not own or control a majority of the economic or voting interests in
such Person immediately prior to such transfer).

 

(g)

The Board shall not designate an executive committee or any other committee
which has been delegated authority substantially similar to the authority of the
Board unless each then serving Designated Director is also appointed as a member
of such committee. ”

 

1.2Standstill. Section 3(a)(ii) of the Agreement is hereby amended and restated
in its entirety as follows:

“acquire or propose to acquire additional Common Stock or other securities of
the Company or any securities of its subsidiaries; provided, however, that the
foregoing shall not prohibit the acquisition or proposal to acquire additional
Common Stock or other Company securities that in the aggregate, together with
such Party’s and its Affiliates’ beneficial ownership of any other Common Stock
or other securities of the Company, does not cause such Party’s and its
Affiliates’ aggregate beneficial ownership to exceed nineteen and ninety-nine
hundredths percent (19.99%) with respect to the ACII Entities, or twenty-seven
and forty-nine hundredths percent (27.49%) (which percentage shall exclude
equity acquired in connection with the Partnership’s preferred unit offering to
be consummated on or about the Execution Date including any Common Stock issued
upon conversion or in consideration of such equity) with respect to the Axar
Entities of either the outstanding Common Stock or the voting power of the
outstanding securities of the Company; provided, further, that the foregoing
shall not prohibit and the Principal Stockholders shall have the right to
participate pro rata, based on their respective beneficial ownership percentage
of the outstanding Common Stock, in any equity capital raise by the Company or
any of its subsidiaries;”

 

1.3Standstill. Section 3(d) of the Agreement is hereby amended and restated in
its entirety as follows:

6

 

--------------------------------------------------------------------------------

 

“Standstill Termination Date” means, with respect to the ACII Entities or the
Axar Entities, as applicable, the earlier of (i) the third anniversary of the
Effective Time, (ii) the date that the Company or any of its Affiliates or
agents materially breaches this Agreement (following notice of such breach to
the Company by any ACII Entity or any Axar Entity and the opportunity for the
Company to cure or cause to be cured such breach for 15 days from such notice)
or takes any action challenging the validity or enforceability of this
Agreement, (iii) the date that the ACII Entities or the Axar Entities, as
applicable, no longer has the right to nominate any Directors or no longer has
any of its Designated Directors on the Board, and (iv) thirty (30) days
following the delivery by all of the Designated Directors of the ACII Entities
or all of the Designated Directors of the Axar Entities, respectively, of a
notice of immediate effective resignation from the Board.”

 

 

1.4Binding Effect; Assignment; Termination. Section 5(g) of the Agreement is
hereby amended and restated in its entirety as follows:  

“(g)Binding Effect; Assignment; Termination.  This Agreement will be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns, but, except as provided by Section 1(e) hereof
will not be assignable or delegable by any Party hereto without the prior
written consent of each of the other Parties.  This Agreement shall terminate
with respect to a Principal Stockholder (and the Company’s rights with respect
to and obligations to such Principal Stockholder) on the later of: (i) with
respect to the ACII Entities or the Axar Entities, as applicable, the Final
Designated Director Termination Date applicable the ACII Entities or the Axar
Entities, respectively, and (ii) the Standstill Termination Date with respect to
such Principal Stockholder, except that in any such case the provisions of
Section 4 and this Section 5 shall survive any termination of this Agreement and
except that no party to this Agreement shall be relieved or released from
liability for damages arising out of a breach of this Agreement before such
termination.”

 

 

Article II
MISCELLANEOUS PROVISIONS

2.1Certain Defined Terms.  Capitalized terms used in this Amendment that are not
defined in the text of the body of this Amendment shall have the meanings given
such terms in the Agreement.

2.2No Other Amendments.  All provisions of the Agreement, unless amended by this
Amendment, shall remain unchanged.

2.3Counterparts.  This Amendment may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

2.4Miscellaneous. Section 5 of the Agreement shall apply to this Amendment
mutatis mutandis.

7

 

--------------------------------------------------------------------------------

 

 

[SIGNATURE PAGE FOLLOWS]

 

8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
as of the day and year first above written.

 

STONEMOR GP LLC

By:/s/ Joseph M. Redling
Name:Joseph M. Redling
Title:President and Chief Executive Officer

STONEMOR GP HOLDINGS, LLC

By:/s/ Robert B. Hellman, Jr.
Name:Robert B. Hellman, Jr.
Title:Authorized Person




Signature Page to

Second Amendment to

Nomination and Director Voting Agreement

 

--------------------------------------------------------------------------------

 

AXAR CAPITAL MANAGEMENT, LP

 

 

By:

Axar GP, LLC, its general partner

 

 

By:/s/ Andrew M. Axelrod

Name:Andrew Axelrod

Title:Sole Member

 

 

AXAR GP LLC

 

 

By:/s/ Andrew M. Axelrod

Name:Andrew Axelrod

Title:Sole Member

 

 

AXAR MASTER FUND, LTD.

 

 

By:/s/ Andrew M. Axelrod

Name:Andrew Axelrod

Title:Authorized Person

 







Signature Page to

Second Amendment to

Nomination and Director Voting Agreement

 

--------------------------------------------------------------------------------

 

ROBERT B. HELLMAN, JR., AS TRUSTEE UNDER THE VOTING AND INVESTMENT TRUST
AGREEMENT FOR THE BENEFIT OF AMERICAN CEMETERIES INFRASTRUCTURE INVESTORS, LLC

By:/s/ Robert B. Hellman, Jr.

Name:Robert B. Hellman, Jr.

Title: Trustee

 

 

Signature Page to

Second Amendment to

Nomination and Director Voting Agreement

 